DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10 and 20 recite that the first substrate is sized “to fit within an autoclave.” Autoclaves are available in a number of different sizes. As such, a given size may fit in one autoclave, but not within another. Furthermore, should future autoclaves be even larger than modern autoclaves, the range of autoclaves covered by the limitation would change. The claims at issue are indefinite because one of ordinary skill in the art would not be able to ascertain the range of sizes covered by the claim. The claims will be examined as best understood in light of the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10-11, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0265179 A1 [Havens] in view of US 2009/0045154 A1 [Gerstner].

Regarding Claims 1 and 11:
Havens teaches an apparatus comprising: 
a first plurality of ultraviolet light emitting diodes (Fig. 3 (305)) positioned in a first substrate (Fig. 3 (301)); 
a first sheet of transparent material in thermal contact with at least a portion of the first plurality of ultraviolet light emitting diodes (Fig. 3 (309), para 49).
However, the Fig. 3 embodiment of Havens fails to teach:
a first frame surrounding the first substrate and the first sheet, forming a first panel; and 
a mobile platform to support the first panel over a floor, the mobile platform adapted to receive the first panel in a configuration such that light emitted from the first plurality of ultraviolet light emitting diodes is directed in an upward direction from the floor. 
Havens teaches a first frame surrounding the first substrate and the first sheet, forming a first panel (Fig. 1 (102, 104)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the walls, i.e. the frame, of Havens Fig. 1 to the embodiment of Fig. 3. One would have been motivated to do so in order to protect the UV LEDs.
Gerstner teaches a cabinet that detachably holds trays on support arms (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the cabinet of Gerstner to releasable support the framed apparatus of Havens. One would have been motivated to do so since this would allow the apparatus to be stored in a sterile condition (para 38).

Regarding Claims 3 and 13:
The modified invention of claims 1 and 11 teaches the apparatus/method of claim 1/11, the mobile platform comprising a release mechanism to engage and disengage the first panel (Gerstner para 75, claim 1(b)). 

Regarding Claims 4 and 14:
The modified invention of claims 1 and 11 teaches the apparatus/method of claim 1/11, wherein the first panel has a rectangular shape (Havens Fig. 3 (301) appears to have a rectangular shape). 

Regarding Claims 10 and 20:
 teaches the apparatus/method of claim 1/11, wherein the first substrate comprises a geometry sized to fit within an autoclave (the substrate can fit in an autoclave of sufficiently large size).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0265179 A1 [Havens] in view of US 2009/0045154 A1 [Gerstner] as applied to claims 1 and 11, and further in view US 2009/0275254 A1 [Green].

Regarding Claims 5 and 15:
The modified invention of claims 1 and 11 teaches the apparatus/method of claim 1/11, further comprising: 
a second plurality of ultraviolet light emitting diodes (Havens (305)) positioned on a second substrate (Havens top (301)); 
a second frame surrounding the second substrate and the second sheet, forming a second panel (Havens Fig. 1 (101, 104)); and 
the mobile platform comprising a two-tiered bracket (Havens (104) is said bracket in that it holds the upper and lower trays apart) configured to receive the first panel and the second panel in a configuration such that the first sheet and the second sheet are aligned with and facing one another (Havens as shown in Fig. 1). 
However, the above modified invention of claim 1 fails to teach a second sheet of transparent material in thermal contact with at least a portion of the second plurality of ultraviolet light emitting diodes.
Green teaches a sheet of transparent material in thermal contact with ultraviolet light emitting diodes (Fig. 1 (20), para 59-quartz is transparent to UV light). It would have been obvious to one of ordinary skill in the art at the effective time of filing to add the transparent layer of Green to the UV LEDs of the above modified invention. One would have been motivated to do so since this would protect the LEDs from contact and dissipate heat (Green para 59).

Regarding Claims 6 and 16:
The modified invention of claims 5 and 15 teaches the apparatus/method of claim 5/15, wherein the mobile platform comprises a release mechanism to engage and disengage the first panel (Gerstner para 75, claim 1(b)). 


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0265179 A1 [Havens] in view of US 2009/0045154 A1 [Gerstner] as applied to claims 1 and 11, and further in view US 2017/0197002 A1 [Dobrinsky]
Regarding Claims 2 and 12:
The modified invention of claims 1 and 11 teaches the apparatus/method of claim 1/11, but fails to teach that the transparent material is transparent ceramic aluminum.
Dobrinsky teaches using anodized aluminum oxide (AAO), which is a ceramic, as an ultraviolet transparent material (para 35). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the UV transparent layer of Havens with the Dobrinsky. This would have been obvious because Havens states that other UV transparent materials can be substituted for its disclosed examples (para 42).
Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881